DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/13/2022 and 5/9/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Amendment to the specification filed on 6/10/2022 has been received and accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, 13-15, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 11,303,818. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader than the Patent claims 1, 2 and 4 as discussed below (note the claim table for more details).  
Regarding claims 1 and 2, the subject matter of these claims are encompassed by the combined Patent claims 1 and 2.  Specifically, “a plurality of neural networks” is met by a first neural network in claim 1 and a second neural network in claim 2.  “[C]omputing the total weight array by summing the object weight for each of the plurality of objects” is also met by calculating a total luma for the image, wherein the total luma value includes summation of the weighted pixel group values (note that pixel group values correspond to the plurality of objects in Patent claim 1). 
Regarding claim 3, the limitation “each object of the plurality of objects is associated with a row r and a column c of the image frame” is encompassed by dividing the plurality of pixels of the image into a plurality of pixel groups, defining a second set of pixel groups associated with the object in claim 1.  Since each pixel group of an object image is a two-dimensional pixel group on such an image, a row and a column are met by inherency. 
Regarding claim 7, all limitations of this claim are encompassed by the Patent claim 1. 
Regarding claims 8 and 9, all limitations of these claims are also encompassed by the combined Patent claims 1 and 2. 
Regarding claims 13 and 14, all limitations of these claims are met by the Patent claims 1 and 4, respectively. 
Regarding claim 15, the subject matter is encompassed by the combined Patent claims 1 and 2. 
Regarding claim 17, the subject matter is met by the Patent claim 1. 
Regarding claim 18, this claim is also met by the combined Patent claims 1 and 2. 

Application Claims
Patent Claims (US 11,030,818)
1. A method for computing a total weight array, the method comprising: 2receiving an image frame captured by a content capture device; 3identifying a plurality of objects in the image frame, which each object of the 4plurality of objects corresponds to one of a plurality of pixel groups; 5providing a plurality of neural networks; 6calculating, for each object of the plurality of objects, an object weight using a 7corresponding neural network of the plurality of neural networks; and 8computing the total weight array by summing the object weight for each of the 9plurality of objects.
2. The method of claim 1 wherein each of the plurality of neural networks 2comprises a different neural network.  
13. The method of claim 1 wherein each object of the plurality of objects is 2associated with a row r and a column c of the image frame.
7. The method of claim 1 further comprising: 2identifying a target luma value for the image frame; 3calculating an image luma value using the total weight array; and 4computing a difference between the image luma value and the target luma value; 5and 666 updating a setting of the content capture device based upon the computed 7 difference.
8. A method comprising: 2receiving an image captured by a content capture device; 3identifying a target luma value for the image; 4providing a plurality of neural networks; 5identifying a plurality of objects in the image, wherein each of the plurality of 6objects is associated with a pixel group; 7calculating, for each object of the plurality of objects, an object weight using a 8corresponding neural network of the plurality of neural networks; 9defining a first set of pixel groups associated with the plurality of objects; 10defining a second set of pixel groups not associated with the plurality of objects; 11calculating a pixel group luma value for each pixel group of the first set of pixel 12groups; 13multiplying the pixel group luma value by the object weight to provide a weighted 14pixel group luma value for each pixel group of the first set of pixel groups; and 15calculating a total luma value for the image.
9. The method of claim 8 further comprising: 2computing a difference between the total luma value and the target luma value; 3and 4updating a setting of the content capture device based upon the computed 5difference.
13. The method of claim 8 further comprising identifying one or more 2attributes for each of the plurality of objects in the image.  
114. The method of claim 13 wherein the one or more attributes include at least 2one of a priority weight array for object priority, a size weight array for object size, a distance 3weight array for object distance, or a gaze weight array for eye gaze.
15. The method of claim 13 wherein each corresponding neural network uses 2the one or more attributes as input.

17. The method of claim 8 wherein the total luma value equals a summation 2of the weighted pixel group luma value for each pixel group of the first set of pixel groups times 3the pixel group luma value for each pixel group of the first set of pixel groups.

18. The method of claim 8 wherein each of the plurality of neural networks 2 comprises a different neural network.

1. A method comprising: receiving an image captured by a content capture device, wherein the image includes a plurality of pixels; identifying a target luma value for the image; identifying an object in the image; identifying one or more attributes of the object; calculating a weight for the object using a neural network, wherein the neural network uses the one or more attributes as input; dividing the plurality of pixels of the image into a plurality of pixel groups; defining a first set of pixel groups not associated with the object; defining a second set of pixel groups associated with the object; for each pixel group of the second set of pixel groups: calculating a pixel group luma value; and multiplying the pixel group luma value by the weight to provide a weighted pixel group luma value; calculating a total luma value for the image, wherein the total luma value includes a summation of the weighted pixel group luma values; computing a difference between the total luma value and the target luma value; and updating a setting of the content capture device based upon the computed difference.



2. The method of claim 1, further comprising: identifying a second object in the image; Page 2 of 13Appl. No. 16/879,468Attorney Docket No.: 101782-001520US-1188169 Amdt. dated October 11, 2021Client Ref. No.: ML-0403USDIV1 Response to Office Action of July 9, 2021 identifying one or more attributes of the second object; defining a third set of pixel groups that is associated with the second object; calculating a weight for the second object using a second neural network, wherein the second neural network uses the one or more attributes of the second object as input; and for each pixel group of the third set of pixel groups: calculating a second pixel group luma value; and multiplying the second pixel group luma value by the weight for the second object to provide a weighted second pixel group luma value, wherein the total luma value further includes a summation of the weighted second pixel group luma values.





From claim 1: … computing a difference between the total luma value and the target luma value; and updating a setting of the content capture device based upon the computed difference.
From claim 1: … identifying an object in the image; identifying one or more attributes of the object. 
4.  The method of claim 1, wherein an attribute of the one or more attributes of the object includes an object priority, an object distance from a viewer, an object distance from a reticle, an object distance from an eye gaze, or an object size.
From claim 1: … calculating a weight for the object using a neural network, wherein the neural network uses the one or more attributes as input.
From claim 1: calculating a pixel group luma value; and multiplying the pixel group luma value by the weight to provide a weighted pixel group luma value; calculating a total luma value for the image, wherein the total luma value includes a summation of the weighted pixel group luma values
From claim 1: …calculating a weight for the object using a neural network.
From claim 2: …calculating a weight for the second object using a second neural network


Claims 5, 6, 10-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 11,303,818 in view of Feng et al. (US 2040307117).

Regarding claim 12, Although the Patent claims do not explicitly teach each pixel of the image has a luma value and a weight, and the target luma value corresponds to a weighted average of the luma values of each pixel, such well known feature is taught by Feng.  According to Feng, the exposure control module (131) is configured to determine luminance distribution of the output images and corresponding luminance values of the output images. The luminance value may be determined by weighted average of all pixels' luminance. The luminance value is compared with a target exposure value obtained from the exposure target table 132, in which the target exposure value is determined according to an image type (Feng, para. [0023], [0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of Feng determine the target luma corresponding to an average of the luma values of each pixel so as to obtain optical exposure control of the image for better quality. 

Regarding claims 11 and 16, the subject matter of these claims are also taught by Feng in paragraph [0028], in which an average of the luminance is determined for each pixel of the image, encompassing each pixel of the pixel group. 

Regarding claim 10, the combined Patent claims and Feng further discloses that the image comprises one image of a stream of images (see Feng in paragraphs [0004] & [0019], in which the image is obtained from sequential images in real-time video). 

Regarding claim 5, as discussed in claim 12, the combined teaching of the Patent claims and Feng also teaches that each object weight comprises a single value (note Feng in para. [0023] & [0034].  Each object only has a single weight as a weighted average).

Regarding claim 6, it is further seen in the combined teaching of the Patent claims and Feng that the single value is applied to all pixels in each of the one of a plurality of pixel groups (see Feng, para. [0023], [0034].  Since only one weight is applied to the entire image in Feng, the claim limitation is met by the combination of Patent claims and Feng).  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697